[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 15, 2006
                               No. 05-15708
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D. C. Docket No. 05-00011-CV-2

RUSSELL MARKS,



                                                             Petitioner-Appellant,

                                     versus

WARDEN JOSE VASQUEZ,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (March 15, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     On April 16, 1993, the United States District Court for the Western District
of Missouri, having accepted petitioner’s plea of guilty to one count of conspiracy

to distribute cocaine, in violation of 21 U.S.C. § 846, and one count of conspiracy

to launder money, in violation of 18 U.S.C. § 371, sentenced petitioner to prison

for life.1 After unsuccessfully exhausting his remedies on direct appeal from his

conviction, and under 28 U.S.C. § 2255 and Fed. R. Crim. P. 36, he petitioned the

district court, pursuant to 28 U.S.C. § 2241, for a writ of habeas corpus vacating

his sentence and conviction.2

       On August 15, 2005, after considering the Warden’s response and

petitioner’s submissions, the district court on August 15, 2005, entered an order

denying the petition. Petitioner now appeals.

       We find no merit in this appeal. The district court’s order of August 15

constitutes a proper application of the law to the allegations of the petition.

       AFFIRMED.




       1
         The court’s judgment indicates that petitioner was sentenced to “a total term life.” We
assume that the court sentenced petitioner to concurrent terms of life imprisonment on the § 846
count and five years on the § 371 count.
       2
          Petitioner filed the petition in the Southern District of Georgia because he was
incarcerated in Georgia at the time.

                                                 2